DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on January 10, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Societe Eca (GB 2,244,249 A).
Societe Eca discloses the same towed hydrodynamic device as claimed, as shown in Figures 1-8, that is configured to be submerged and towed by means of a towing cable, defined as Part #3, said device being comprised of a structure, defined as 2, as shown in Figure 7, when said device is moving through water under the effect of a towing force, defined as T, where said at least one flap or appendage is orientable so as to modify the lift of said device, as shown in Figures 7-8.  A bracket, defined as Part #8, is configured for rotational movement with respect to said structure about a horizontal axis that is perpendicular to said horizontal main direction, as shown in Figure 3, and said towing cable is attached to said bracket and is configured so that an orientation of said at least one flap or appendage is dependent on an angle that is formed between said bracket and said structure defined on the basis of said horizontal main direction, as shown in Figure 3.  A law connecting said angle to the orientation of said at least one flap or appendage is configured so that when the value of said angle decreases, then the orientation of said at least one flap or appendage is increased in order to reduce the hydrodynamic lift on said device, as shown in Figure 8.  Said device also has a weight and is subjected in said water to an upward thrust force T from said towing cable, such that a resulting force of said weight of said device and said upward thrust force on said device directs said device downwards, as shown in Figure 3.  The orientation of said at least one flap or appendage can be increased as said bracket angle decreases so as to reduce hydrodynamic lift, as shown in Figure 8.  The orientation of said at least one flap or appendage can also be decreased as said bracket angle increases so as to increase hydrodynamic lift, as shown in Figure 7.   .

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




January 20, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617